 40DECISIONSOF NATIONAL LABOR. RELATIONS BOARDcient community of interest with the journeymen electricians to war-rant.,his inclusionin the unit.Accordingly, we hereby overrule the,challenge to his ballot and shall direct that it be opened and counted.[The Board directed that the Regional Director for Region 18 shall,within 10 daysfromthe date of this Direction, open and count theballot' ofWayne Kanten and serve upon the parties a revised tally ofballots.]Marvin A. Witbeckd/b/a Witbeck's IGASupermarketandRetailStore Employees Union,Local No. 11,Retail Clerks Interna-tional Association,AFL-CIO.Case No. 7-CA-4972.October 6,,1965DECISION AND ORDEROn June 8, 1965, Trial Examiner C. W. Whittemore issued his Deci-sion in the above-entitled proceeding, finding that the Respondent hadengaged in and was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.The Respondent filed exceptions to the Decision and a supportingbrief.The General Counsel filed a motion to strike the Respondent'sexceptions and brief.However, the Executive Secretary informed theGeneral Counsel that the National Labor Relations Board would notrule on the motion at that time and granted an extension for receipt ofcross-exceptions and/or answering- brief.'Thereafter, the GeneralCounsel filed cross-exceptions and a brief in opposition to the Respond-ent's exceptions and brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions, cross-exceptions, briefs, andmotion, and the entire record in this case, and hereby adopts the find-ings, conclusions,2 and recommendations of the Trial Examiner.[The Board adopted the Trial Examiner's Recommended Order.]1The General Counsel'smotion to strike the exceptions and briefis denied.Owe adopt the Trial Examiner's conclusion that Respondent violated Section 8(a)(5)because, we find, Respondent's refusal to recognize the Union andto check theauthori-zation cards submittedby the Union was motivated by bad faith,as evidencedby -the un-fair labor practices committed by Respondentboth beforeand afterthe Unionmade itsclaim for recognition.155 NLRB No. 14. WITBECK'S IGA SUPERMARKET41TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon an original and an amended charge in Case No. 7-CA-4972, filed respec-tively on December 14 and 21, 1964, by the above-named labor organization, andupon an investigation following timely objections to an election filed by the Unionin Case No. 7-RC-6523, the General Counsel of the National Labor Relations Boardon March 10, 1965, issued a complaint, an order consolidating the cases for hearing,and a notice of a consolidated hearing.Thereafter the Respondent filed an answerto the complaint.The complaint alleges and the answer denies that the Respondenthas engaged in and is engaging in unfair labor practices in violation of Section8(a)(1), (3), and (5) of the National Labor Relations Act, as amended. The oneissue raised in the objections to the election which is submitted herein for considera-tion is also one of the chief issues raised in the complaint. the alleged unlawful dis-missal of one employee. Pursuant to notice, a hearing was held in Mount Pleasant,Michigan, on May 5, 1965, before Trial Examiner C. W. WhittemoreAt the hearing all parties were represented and were afforded full opportunity t apresent evidence pertinent to the issues, to argue orally, and to file briefs.Briefshave been received from General Counsel and the Respondent.Upon the record thus made and from my observation of the witnesses, I makethe following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENT COMPANYMarvin A. Witbeck, the Respondent, is an individual proprietor doing businessunder the trade name and style of Witbeck's IGA Supermarket, with office and placeof business in Clare, Michigan. It is engaged in the retail sale of groceries, produce,meat, and related products.During the year 1964 it derived gross revenues from its business operations ofmore than $500,000.During the same period it purchased and received at its Claremarket, indirectly from points outside the State of Michigan, goods and materialsvalued at more than $50,000.The complaint alleges, the answer admits, and it is here found that the Respondentis engaged in commerce within the meaning of the Act.II. THE CHARGING UNIONRetail Store Employees Union, Local No. 11, Retail Clerks International Associa-tion,AFL-CIO, is a labor organization admitting to membership employees of theRespondent.III.THE UNFAIR LABOR PRACTICESA. Setting and major issuesAll of the conduct involved herein as alleged unfair labor practices was on thepart of Marvin Witbeck, the proprietor, and began shortly after he learned, uponhis own admitted inquiries among his employees, that they were seeking bargainingrepresentation through the Charging Union.As a witness Witbeck admitted, in effect, that he opposed such organizationalefforts and endeavored to dissuade employees from engaging in them.The broadquestion is whether he exceeded the privilege of mere persuasion.It is General Counsel's contention that he went far beyond the limits of permissiblepersuasion by a course of interrogation and implied threats, by laying off anddischarging one employee, and by refusing to recognize and bargain with the Unionupon the latter's demand and offer to permit check of authorization cards andalthough he had no doubt that the Union in fact possessed majority status.As noted, the Respondent's answer denies the commission of any unlawful acts.It does, however, admit the facts of the layoff and discharge and of the refusalto bargain.B. Interference, restraint, and coercionBetween September 14 and 22, 1964, Union Representatives Clark and Kuberski,separately or together, visited employees at their homes and obtained signatures tonine cards designating the Union as bargaining agent.Witbeck apparently learned of this activity and began interrogation of his employ-ees individually.Findings as to the following incidents rest upon the employees'credible testimony which, in the main, was conceded by Witbeck to be the truth orwas not specifically denied. 42DECISIONS OF NATIONAL LABOR RELATIONS BOARD(1)About September 15 Witbeck asked employee O'Dell if a union representativehad been to see him and if he had signed a card.He told the employee he "wouldjust as soon" he didnot signa card, "because it would cause a lot of trouble."About2 weeks later Witbeck approachedthe sameemployee in the store and repeatedboth the inquiry and the admonition.(2)Also on September 15 Witbeck told employee Allen that "some union guys"were coming around to see employees, and he would "appreciate it" if they would notsignanything.Allen replied that he knew nothing about it.A week later Witbeckagaincame to Allen and asked if the "union guys" had been to see him, and Allenadmitted that they had.(3)About September 17 Witbeck asked cashier Mellin if she was "for oragainst" the Union.She replied that she did not think she was obliged to tell him.After admitting that fact,Witbeck inquired as to what complaints she had. Shementioned wages.He then asked her why she had not come to him directly, insteadof seeking help. Some 2 weeks later he told her not to "do any talking about [the]union around the store," and said he "didn't want anyone to talk union in the store."There is no evidence that there was in existence any rule against talking about anyother subject.There is, however, considerable evidence thatWitbeck, himself,on many occasions approached employees in the store and asked them questionsconcerningtheir union activity or adherence.(4)Also on September 17 Witbeck asked stock clerk Cooper if the "union" manhad been to see him and if he had signed a card. Employee Ruby was also askedif he had similarly been approached.(5)During the same period Witbeck also approached employees Peltier and Cookwith similar questions as to whether they had been visited by union representatives.Most if not all of Witbeck's above-described interrogation occurred before theUnion claimed majority representation status 1 and therefore cannot be condonedas permissive inquiry to check a claim already made.When appraised in the con-text of the outright refusal to bargain and the discharge, both described below,Witbeck's course of interrogation, prohibition of any talk regarding the Union onthe premises by anyone except himself, and his threat of "trouble" was clearlydesigned to discourage union activity and, in my opinion, constituted interferencewith, restraint of, and coercion of employees in the exercise of rights guaranteed bySection 7 of the Act.C. The discharge of Eileen HillsHills was employedlate inJuly 1964 to run a doughnut machine and a bakingmachine and to bake pies, all for sale in the storeShe took over this work fromWitbeck'ssister-in-law.Hills worked 1 full week without pay, learning the opera-tionThe second week she was complimented by Witbeck for setting a record inselling doughnuts.On September 17 union representatives visited the Hills home and she signed anauthorization card.Two days later, on September 19, it is undisputed that Witbeck told her, upongiving her her pay envelope, that he was letting her go because if the Union "got in"he could not keep the doughnut machine open. It is also undisputed that he repliedin the affirmative when asked if he was satisfied with her work. She then inquiredif she could not be permitted to work part time, since she was putting a son throughcollege.He suggested that she get in touch with him the following week and, it isundisputed, told her that if the Union did not get in she could have her job back.On Monday, September 21, Hills reported to the two union representatives thatshe had been fired. The next day, as described more fully in the next section, thetwo representatives visitedWitbeck with a demand for recognition.On the sameoccasion they asked the owner to reinstate HillsThe next day Witbeck called Hills and asked her to come back to work, but onlyfor the last 3 days of each week. She continued such half-time work until Novem-ber 14, just before a Board-conducted election was held.He gave her no reasonfor dismissing her that day, but merely told her that if they opened up the doughnutmachine in the spring she could have the job.Since, as above noted, it is undisputed that at the time of her first discharge Witbecknot only told Hills he was satisfied with her work but also said the action was becauseof the Union. and because as a witness he admitted having informed a Board agent,inDecember 1964, that he had told her he was "discontinuing the operation" untilhe saw "how the Union comes out," it appears hardly necessary to analyze in detail'As found below, the Union first claimed to represent a majority on September 22 WITBECK'S IGA SUPERMARKET43his belated and confused efforts, as a witness, to make it appear that he actuallyhad some reason for the discharge other than what he told both the employeeand the Board agent.As a witness Witbeck said that he "decided to quit the operation" the last weekHillsworked because her doughnuts were "greasy . .. and the bread was hard."That neither the doughnuts nor the bread were up to previous standards may verywell have been the case, but if so the fault clearly may not reasonably be attributedtoHills, but to Witbeck, himself. It is undisputed that when the employee was per-mitted briefly to return to work, although part time, Witbeck prevented her fromusing the mix previously used, and provided her with materials which she protestedto him were inferior.Then, also as a witness, Witbeck strove, with the aid ofrecords which he finally admitted he had prepared himself, to have it believed thatwhile she worked there Hills had "falsified" her reports of the number of doughnutsmade.At last he conceded that he had no original records to support his claim.I am unable to believe any part of this belated effort to blacken Hills' record andreputation.It is concluded and found that Hills was laid off, put on half time, and finallydischarged to discourage union membership and activity, and that thereby theRespondent interfered with, restrained, and coerced employees in the exercise ofrights guaranteed by the Act.D. The refusal to bargainBetween September 14 and 22, inclusive, 9 employeesin anappropriate unit of14 employees signed cards authorizing the Union to represent them for purposes ofcollective bargaining.All nine cards are in evidence, properly identified.TheRespondent vaguely objected to the introduction of three such cards, claiming thatthey did not represent the "wishes of the people that signed" them.Althoughinvited to present any affirmative evidence to support this claim, the Respondentfailed to adduce any.It is therefore concluded and found that on September 22, 1964, andat all timessince then,the Union has been the exclusive representative of all employees in anappropriate unit consisting of all regular full-time and part-time employees at theRespondent's Clare,Michigan, store, including meat department employees, butexcluding the store manager, confidential employees, guards, and supervisors asdefined in the Act.On September 22 the two union representatives met with Witbeck at his store,claimed majority representation, and asked for recognition.They placed the cardson a table before Witbeck and offered to have him select any disinterested personhe wished to check the authenticity of the cards.Witbeck refused both the demandto recognize and the offer to have the cards checked, but made no claim that hedoubted the majority claim.About a week later the same union representatives met with Witbeck and oneWorrall, apparently a labor relationsconsultantrepresenting the employer.Thedemand and the offer to prove majority were repeated.The refusal was repeated.The Union thereafter filed a petition in Case No. 7-CA-6523.A consent electionwas held on November 18, 1964. The Union lost the election. Timely objectionswere filed by the Union. In his report on these objections, issued concurrent withthe complaint, the Acting Regional Director overruled all objections 2 except thatinvolving the discharge of Hills.I conclude and find that the Respondent since September 22, 1964, has refusedand is continuing to refuse to bargain with the Union as the exclusive representativeof all employees in the above-described appropriate unit, and thereby has interferedwith, restrained, and coerced employees in the exercise of rights guaranteed bythe Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.2It appears that, consistent with Board policy, objections based upon conduct foundabove to have been violative of Section 8(a) (1) were overruled not upon the merits, butmerely because such conduct occurredbefore apetition was filed. 44DECISIONS OF NATIONAL LABOR RELATIONS BOARDV. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices I willrecommend that it cease and desist therefrom and take certain affirmative action toeffectuate the policies of the Act.Iwill recommend that the Respondent offer employee Hills immediate and fullreinstatement to her former or substantially equivalent position, without prejudiceto her seniority or other rights and privileges, and make her whole for any loss ofearnings she may have suffered by reason of the discrimination against her, by pay-ment to her of a sum of money equal to that which she normally would have earnedfrom the date of the discrimination to the date of offer of reinstatement, less netearnings during said period, and in a manner prescribed by the Board in F.W. Wool-worth Company,90 NLRB 289, and with interest on the backpay due in accordancewith Board policy set out in IsisPlumbing & Heating Co,138 NLRB 716I will also recommend that, upon request, the Respondent bargain collectively andin good faith with the Charging Union and, if an understanding is reached, embodysuch understanding in a signed agreement.In view of the serious and extended nature of the Respondent's unfair labor prac-tices I will recommend that it cease and desist from infringing in any manner uponthe rights of employees guaranteed by Section 7 of the ActUpon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.Retail Store Employees Union, Local No. 11, Retail Clerks International Asso-ciation,AFL-CIO, is a labor organization within the meaning of Section 2(5) ofthe Act.2.By discriminating against employee Hills, as described herein, to discouragemembership in and activity on behalf of the above-named labor organization, theRespondent has engaged in and is engaging in unfair labor practices within themeaning of Section 8(a) (3) of the Act.3.All regular full-time and part-time employees of the Respondent at its Clare,Michigan, store, including meat department employees, but excluding the storemanager, confidential employees, guards, and supervisors as defined in the Act,constitute a unit appropriate for the purposes of collective bargaining within themeaning of Section 9(b) of the Act.4.By virtue of Section 9(a) of the Act the above-named labor organization hasbeen since September 22, 1964, and now is, the exclusive bargaining representativeof all employees in the above-described appropriate unit5.By failing and refusing to bargain with the said labor organization on andafter September 22, 1964, the Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a) (5) of the Act.6By interfering with, restraining, and coercing employees in the exercise ofrights guaranteed by Section 7 of the Act, the Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8(a) (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact, conclusions of law, and the entirerecord in the case, and pursuant to Section 10(c) of the National Labor RelationsAct, as amended, I recommend that the Respondent, Marvin A. Witbeck d/b/aWitbeck's IGA Supermarket, his agents, successors, and assigns, shall-1.Cease and desist from:(a)Discouraging membership in and activity on behalf of Retail Store Employ-eesUnion, Local No. 11, Retail Clerks International Association, AFL-CIO, orany other labor organization, by discharging, laying off, refusing to reinstate, or inany other manner discriminating against employees in regard to hire or tenure ofemployment, or any term or condition of employment.(b)Refusing to bargain with the above-named labor organization(c) Interrogating employees as to their union activities in violation of Section8(a)(1) of the Act.(d)Threatening employees with reprisals to discourage union membership andactivity.(e)Promulgating or enforcing any rule against talking on company premiseswhen the single subject proscribed relates to a union. WITBECK'S IGA SUPERMARKET45(f) In any other manner interfering with, restraining,or coercing employees inthe exercise of rights guaranteed by Section 7 of the Act.2.Take the following affirmative action to effectuate the policies of the Act:(a)Offer immediate and full reinstatement to employee Hills, and make herwhole for any loss of pay suffered by reason of the unlawful discrimination againsther in the manner set forth above in the section entitled "The Remedy."(b) Preserve and, upon request, make available to the Board or its agents, forexaminationand copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary to determinethe amount of backpay due.(c)Upon request, bargain collectively with Retail Store Employees Union, LocalNo. 11, Retail Clerks International Association, AFL-CIO, as the exclusive repre-sentative of all employees at its Clare, Michigan, store in the appropriate unitdescribed herein, with respect to wages, hours, grievances, or other terms and condi-tions of employment and, if an understanding is reached, embody such understandingin a signed agreement.(d) Post at its store in Clare, Michigan, copies of the attached notice marked"Appendix." 3Copies of said notice, to be furnished by the Regional Director forRegion 7, shall, after being duly signed by an authorized representative of theRespondent, be posted immediately upon receipt thereof, and be maintained for aperiod of 60 consecutive days thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be takento insure that said notices are not altered, defaced, or covered by any material.(e)Notify the said Regional Director, in writing, within 20 days from the dateof the receipt of this Trial Examiner's Decision, what steps have been taken tocomply herewith.4Finally, pursuant to the aforesaid order consolidating cases, Case No. 7-RC-6523ishereby ordered severed and transferred to the Acting Regional Director forRegion 7.s In the event that this Recommended Order be adopted by the Board, the words "aDecision and Order"shall be substituted for the words"the Recommended Order of aTrial Examiner" in the notice. In the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals,Enforcing an Order" shall be substituted for the words"a Decision andOrder "' In the event that this Recommended Order be adopted by the Board,this provisionshall read: "Notify the said Regional Director, in writing, within 10 days from the dateof this Order,what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL NOT unlawfully discourage you from being members of Retail StoreEmployees Union, Local No. 11, Retail Clerks International Association,AFL-CIO, or any other union.WE WILL NOT threaten you with reprisals to discourage you from joining anyunion.WE WILL NOT violate any of the rights you have under the National LaborRelationsAct tojoin a union of your own choice or not to engage in anyunion activities.WE WILL offer reinstatement to Eileen Hills, and give her backpay.WE WILL, upon request, bargain collectively with the Union named aboveand, if an understanding is reached, sign an agreement covering such under-standing.The unit represented by this Union is all our Clare, Michigan, regularfull-time and part-time employees, including meat department employees, butexcluding the store manager, confidential employees, guards, and supervisorsas defined by the Act.MARVIN A. WITBECK D/B/A WITBECK'S IGA SUPERMARKET,Employer.Dated-------------------By-------------------------------------------(Representative)(Title) 46DECISIONS OF NAT16NAL LABOR RELATIONS BOARDThisnotice must remain posted for 60 consecutivedays from the date ofposting,and must not be altered,defaced, or covered by any material.If employees have any question concerningthis noticeor compliancewith itsprovisions,they may communicate directly with the Board's Regional Office, 500Book Building,1249WashingtonBoulevard,Detroit,Michigan, Telephone No.226-3244.The American Oil Company1andResearch and EngineeringProfessional Employees Association,Petitioner.Case No. 13-R-2035.October 6,1965SUPPLEMENTAL DECISION, ORDER, ANDCLARIFICATION OF CERTIFICATIONOn March 1, 1944, theRegionalDirector for Region 13 issued areport on cross-check in the above-entitled proceeding, finding anddetermining that the Petitioner had been selected as the bargainingrepresentativeof the professional employees in the research depart-ment, engineering department, and conservation department of theUtilities Division at theWhiting, Indiana, refinery of Standard OilCompany (Indiana). On November 17, 1958, the Regional Directorissued a certification of representative in Case No. 13-RC-6206,certifying the Petitioner as the bargaining representative of the pro-fessional employees in the engineering sections of the supply andtransportation department and generalmanager sales-operations en-gineering department, at Standard Oil Company's (Indiana) generaloffice, Chicago, Illinois.On December 17, 1963, Research and Engineering ProfessionalEmployees Association, herein called Petitioner, filed a motion to,clarify the bargaining unit, alleging that the employees involved inCase No. 13-RC-6206 were incorporated in the prior established unit,and that differences have arisen between the Petitioner and the Em-ployer with respect to "the supervisory status of certain employees,both as to their designation as supervisory and as to their retention insupervisory status while no longer performing supervisory functions."In its motion, the Petitioner requested the Board to designate the "com-ponent inclusions and exclusions."On January 28,1964, the Employerfiled its answer, requesting the Board to conduct a hearing for thepurpose of ascertaining the facts bearing on the issues involved.On February 26, 1964, the Board issued an order referring the mat-ter to the Regional Director for Region 13 and directing that a hearingbe held for the purpose of taking testimony on the issues raised by themotion. A hearing was held March 12,13, and 20,1964, before HearingiName as amended at the hearing.155 NLRB No. 3.